Conway, J.
The facts in this ease are not in dispute: the sole issue is whether the injury arose out of and in the course of claimant’s employment.
At the time of the injury claimant was a “ handyman ” employed in an automobile supply and machine shop. His duties included the repair of brake linings, turning down drums, and other matters concerning automobile parts and their sale *17and delivery to customers. His hours of work were from 9:30 a.m. to 5:30 p.m. on Mondays through Fridays, and usually from 9:30 a.m. to 3:30 p.m. on Saturdays. Irrespective, however, of whether or not there was work to do, claimant was required to remain at the shop until the closing time.
When things in the shop were slow, claimant was permitted by the employer to work on his own car using the shop’s facilities. This use of the employer’s time and tools was permitted whenever there was slack time. It was not limited to after-working hours. The employer testified that he not only permitted the use of his tools by the claimant for the latter’s personal benefit during non-busy working hours, but that he also supplied, and paid for the parts used by the claimant in such work. The employer no doubt felt that that improved the employee-employer relationship.
On May 23, 1951, claimant had some slack time at about 5:00 p.m. and was spending it fashioning a spring steel clip for use in the glove compartment of his automobile. The clip slipped out of a vise and struck him in the left eye causing a traumatic cataract and lacerated cornea.
On the oral argument the appellants conceded (1) that the employer knew that claimant used slack time to work on personal projects; (2) that the employer permitted claimant to use the tools in the machine shop for those purposes; (3) that the employer testified that he supplied and paid for such parts as claimant used in those slack-time activities; (4) that claimant was required to remain on the premises until quitting time (about one-half hour after the injury), and (5) that the injury took place while claimant, before quitting time (or, as he testified, while he “was waiting for this one job to come in”) was using the tool for the purpose permitted.
The referee and the compensation board have found that the injury here arose out of and in the course of claimant’s employment. The Appellate Division has affirmed.
In Matter of Davis v. Newsweek Magazine (305 N. Y. 20) this court made an extensive review of earlier decisions. Referring to cases similar to the present one (e.g., Matter of Motto v. Cosmopolitan Tourist Co., 278 App. Div. 597, motion for leave to appeal denied 302 N. Y. 950; Matter of Block v. Camp Shows, *18272 App. Div. 980, motion for leave to appeal denied 297 N. Y. 1032) we said (pp. 27-28): “ Careful examination of these cases reveals that there is one operative factor common to all. In each and every instance the employee had been directed, as part of his duties, to remain in a particular place or locality until directed otherwise or for a specified length of time. In those circumstances, the rule applied is simply that the employee is not expected to wait immobile, but may indulge in any reasonable activity at that place, and if he does so the risk inherent in such activity is an incident of his employment.” (Emphasis in original.)
Here, the evidence indicates that the activities of claimant come directly within the meaning and intent of that passage. Further, claimant was not only required to remain in the shop even though there was no work to be done, but he had the permission of his employer to continue a practice in which the employer aided by furnishing supplies. Apparently claimant was using the same tools when he was injured that he used while doing work for his employer. Any risks he took were the same as those which faced him every day. The injury resulted from such a risk. We cannot say as a matter of law that his injury arose outside of the course of his employment.
The order of the Appellate Division should be affirmed, with costs.